Case 1:20-cv-20520-RNS Document 1 Entered on FLSD Docket 02/05/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                     CASE NO.: 1:20-cv-20520

  AFFORDABLE AERIAL PHOTOGRAPHY,
  INC.,

                 Plaintiff,

  v.

  BEYCOME BROKERAGE REALTY LLC
  FKA BAR INVEST REALTY LLC AND
  HERVE FABRICE BARBERA,

                 Defendants.


                      COMPLAINT FOR COPYRIGHT INFRINGEMENT
                           (INJUNCTIVE RELIEF DEMANDED)

         Plaintiff, AFFORDABLE AERIAL PHOTOGRAPHY, INC., by and through

  undersigned counsel, brings this Complaint against Defendants, BEYCOME BROKERAGE

  REALTY LLC FKA BAR INVEST REALTY LLC AND HERVE FABRICE BARBERA, for

  damages and injunctive relief, and in support thereof states as follows:

                                  SUMMARY OF THE ACTION

         1.      Plaintiff, AFFORDABLE AERIAL PHOTOGRAPHY, INC. (“AAP” and/or

  “Plaintiff”), brings this action for violations of exclusive rights under the Copyright Act, 17

  U.S.C. § 106, to copy and distribute AAP’s original copyrighted works of authorship in its

  photographs. AAP licenses its copyrighted works, such as the ones in this case, to real estate

  associates and brokerages for use in connection with promoting real estate listings.

         2.      AAP provides high-end real estate photography services to real estate brokers and

  agents in South Florida.


                                              SRIPLAW
                      21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:20-cv-20520-RNS Document 1 Entered on FLSD Docket 02/05/2020 Page 2 of 10



         3.      Robert Stevens is AAP’s principal photographer and its founder. Mr. Stevens’

  work is sought after by real estate professionals throughout South Florida. For the past eight

  years, Stevens has photographed some of the most expensive real estate listings in U.S. history,

  including Donald Trump’s mega-mansion in Palm Beach listed for $125 million. From Palm

  Beach to California, the Bahamas and New York, Stevens has been contracted to photograph the

  estates of Madonna, Celine Dion, Don King, Greg Norman, Rod Stewart, Ivana Trump, James

  Patterson, Alexander Haig, Ann Downey, Frank McKinney, Bill Gates, Tommy Lee Jones,

  Bryant Gumble and Chris Evert.

         4.      Defendant Beycome Brokerage Realty LLC fka BAR Invest Realty LLC

  (“Beycome”) is a licensed real estate corporation and broker.

         5.      Defendant Herve Barbera (“Barbera”) is a real estate associate licensed in the

  state of Florida who is an employee under the brokerage of Beycome.

         6.      Beycome and Barbera are collectively referred to herein as “Defendants.”

         7.      AAP alleges that Defendants obtained AAP’s copyrighted works from prior

  listings for other properties on multiple listing services of which Defendants are members in

  order to carry out their activities as a professional real estate agent and broker. Defendants

  copied AAP’s copyrighted photographs from the internet or prior real estate listings without

  AAP’s permission. The prior real estate listings that Defendants obtained to copy AAP’s

  copyrighted photograph is available to all professional licensed real estate associates and brokers

  who are members of the multiple listing service where the photo was posted. The photo is also

  available publicly on the internet.

         8.      Defendants distributed AAP’s copyrighted Work, also without AAP’s permission,

  such as through real estate listings on multiple listing services. Defendants committed the


                                                  2
                                              SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:20-cv-20520-RNS Document 1 Entered on FLSD Docket 02/05/2020 Page 3 of 10



  violations alleged by copying and distributing AAP’s copyrighted works in connection with

  Defendants’ real estate listing posted on one or more multiple listing services for purposes of

  advertising and promoting public real estate listings in the course and scope of Defendants’

  professional real estate businesses.

          9.       Defendant Beycome, the broker for Barbera, appears as listing broker on the real

  estate listing where Barbera committed the violations of AAP’s exclusive rights under the

  copyright act.

          10.      Defendant Beycome is liable for the infringement by Barbera because a Florida

  real estate broker is liable for the torts of its agents, even if those agents are treated as

  “independent contractors.”

          11.      A person licensed as a real estate sales associate may not operate as a sales

  associate without a broker that is registered as her or his employer. Fla. Stat. § 475.42(1)(B).

  Moreover, the terms “employ,” “employment,” “employer,” and “employee,” when used to

  describe the relationship between a broker like Beycome and Barbera, include an independent

  contractor relationship when such relationship is intended by and established between a broker

  (Beycome) and a sales associate (Barbera). Furthermore, the existence of an independent

  contractor relationship shall not relieve the broker (Beycome) of its duties, obligations, or

  responsibilities, which include being responsible for the offences of Barbera. Fla. Stat., §

  475.01(2).

          12.      As a result, even if Beycome designates its agents as “independent contractors,”

  Barbera is an “employee” under the Florida Real Estate Code and the common law of

  principal/agent in Florida, Beycome is vicariously liable for its agents’ acts committed in

  connection with and in furtherance of Beycome’s real estate brokerage business.


                                                    3
                                                SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:20-cv-20520-RNS Document 1 Entered on FLSD Docket 02/05/2020 Page 4 of 10



                                     JURISDICTION AND VENUE

          13.     This is an action arising under the Copyright Act, 17 U.S.C. § 501.

          14.     This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

  §§ 1331, 1338(a).

          15.     Defendants are subject to personal jurisdiction in Florida.

          16.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

  because the events giving rise to the claims occurred in this district, Defendants engaged in

  infringement in this district, Defendants reside in this district, and Defendants are subject to

  personal jurisdiction in this district.

                                            DEFENDANTS

          17.     Beycome is a Florida limited liability company and Licensed Brokerage, License

  Number CQ 1057039, with its principal place of business at 701 Brickell Ave, Suite 2040,

  Miami, FL 33131, and can be served by serving its Registered Agent, Herve Barbera, 701

  Brickell Ave, Suite 2040, Miami, FL 33131.

          18.     Barbera is a licensed Real Estate Sales Associate, License Number BK3427444,

  who resides in Miami-Dade County, Florida, and can be served at 701 Brickell Avenue, Suite

  2040, Miami, FL 33131.

                              THE COPYRIGHTED WORK AT ISSUE

          19.     In 2011, AAP created a photograph entitled “Jup_190_copy, Apr. 20, 2011,”

  which is shown below and referred to herein as the “Work”.




                                                   4
                                               SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:20-cv-20520-RNS Document 1 Entered on FLSD Docket 02/05/2020 Page 5 of 10




          20.     At the time AAP created the Work, AAP applied copyright management

  information to the Work consisting of the “©” copyright symbol and Robert Stevens in the lower

  left corner (“© Robert Stevens”), as shown above.

          21.     AAP registered the Work with the Register of Copyrights on July 30, 2013 and

  was assigned the registration number VA 1-953-574. The Certificate of Registration is attached

  hereto as Exhibit 1.

          22.     AAP’s Work is protected by copyright but are not otherwise confidential,

  proprietary, or trade secrets.

          23.     At all relevant times AAP was the owner of the copyrighted Work at issue in this

  case.




                                                    5
                                                SRIPLAW
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:20-cv-20520-RNS Document 1 Entered on FLSD Docket 02/05/2020 Page 6 of 10



                                INFRINGEMENT BY DEFENDANTS

         24.     Defendants have never been licensed to use the Work for any purpose.

         25.     On a date after the Work was created, but prior to the filing of this action,

  Defendants copied, displayed, or distributed the Work or made derivative works from the Work.

         26.     Defendants copied AAP’s copyrighted Work from the internet or prior listings for

  other properties on multiple listing services of which Defendants are members, obtained the

  Work from the internet, or obtained it from other real estate associates.

         27.     After Defendants copied the Work, they made further copies and distributed the

  Work on, inter alia, one or more multiple listing services or the internet to promote the sale of the

  property depicted in the Work or similar properties as part of his professional real estate

  businesses.

         28.     Defendants copied and distributed AAP’s copyrighted Work in connection with

  their real estate listing posted on one or more multiple listing services for purposes of advertising

  and promoting public real estate listings in the course and scope of Defendants’ professional real

  estate business, and in the course and scope of rendering professional real estate services as

  associates and brokers.

         29.     Defendants committed copyright infringement of the Work as evidenced by the

  documents attached hereto as Exhibit 2.

         30.     In connection with their infringement of the Work , Defendants removed

  copyright management information from the Work as evidenced by the documents attached

  hereto as Exhibit 2.

         31.     Neither AAP nor Stevens gave Defendants permission or authority to copy,

  distribute or display the Work at issue in this case, or create derivative works of the Work.


                                                    6
                                                SRIPLAW
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:20-cv-20520-RNS Document 1 Entered on FLSD Docket 02/05/2020 Page 7 of 10



          32.     AAP notified Defendants of the allegations set forth herein on April 25, 2019. A

  follow up letter was sent on June 14, 2019. To date, Defendants has failed to respond to

  Plaintiff’s Notice. A copy of the Notice to Defendants is attached hereto as Exhibit 3.

          33.     Neither AAP nor Stevens ever gave Defendants permission or authority to remove

  copyright management information from the Work.

                                    COUNT I
                 COPYRIGHT INFRINGEMENT AGAINST ALL DEFENDANTS

          34.     Plaintiff incorporates the allegations of paragraphs 1 through 33 of this Complaint

  as if fully set forth herein.

          35.     AAP owns a valid copyright in the Work at issue in this case.

          36.     AAP registered the Work at issue in this case with the Register of Copyrights

  pursuant to 17 U.S.C. § 411(a).

          37.     Defendants copied, displayed, and distributed the Work at issue in this case and

  made derivatives of the Work without AAP’s authorization in violation of 17 U.S.C. § 501.

          38.     Defendants performed the acts alleged in the course and scope of their business

  activities.

          39.     Defendants’ acts were willful.

          40.     AAP has been damaged.

          41.     The harm caused to AAP has been irreparable.

                                     COUNT II
                VICARIOUS COPYRIGHT INFRINGEMENT AGAINST BEYCOME

          42.     Plaintiff incorporates the allegations of paragraphs 1 through 33 of this Complaint

  as if fully set forth herein.

          43.     AAP owns a valid copyright in the Work at issue in this case.


                                                   7
                                               SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:20-cv-20520-RNS Document 1 Entered on FLSD Docket 02/05/2020 Page 8 of 10



          44.     AAP registered the Work at issue in this case with the Register of Copyrights

  pursuant to 17 U.S.C. § 411(a).

          45.     Barbera copied, displayed, and distributed the Work at issue in this case and made

  derivatives of the Work without AAP’s authorization in violation of 17 U.S.C. § 501 in the

  course of his employment for Beycome. Beycome profited from the infringement by Beycome.

          46.     Beycome had the right and ability to control the infringement by Barbera.

          47.      Defendant Beycome is vicariously liable for the infringement of Barbera.

          48.     AAP has been damaged.

          49.     The harm caused to AAP is irreparable.

          50.     MGR has continued to copy, display, and distribute the Works at issue with

  knowledge that such acts violate AAP’s intellectual property rights.

                             COUNT III
      REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION AGAINST ALL
                            DEFENDANTS

          51.     Plaintiff incorporates the allegations of paragraphs 1 through 33 of this Complaint

  as if fully set forth herein.

          52.     The Work at issue in this case contains copyright management information

  (“CMI”).

          53.     Defendants knowingly and with the intent to enable or facilitate copyright

  infringement, removed CMI from the Work in violation of 17 U.S.C. § 1202(b).

          54.     Defendants committed these acts knowing or having reasonable grounds to know

  that it will induce, enable, facilitate or conceal infringement of AAP’s rights in the Work

  protected under the Copyright Act.

          55.     AAP has been damaged.


                                                   8
                                               SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:20-cv-20520-RNS Document 1 Entered on FLSD Docket 02/05/2020 Page 9 of 10



            56.    The harm caused to AAP has been irreparable.

            WHEREFORE, Plaintiff prays for judgment against Defendants, Beycome Brokerage

  Realty LLC fka BAR Invest Realty LLC and Herve Fabrice Barbera as follows:

            a.     Defendants and its officers, agents, servants, employees, affiliated entities, and all

  of those in active concert with them, be preliminarily and permanently enjoined from committing

  the acts alleged herein in violation of 17 U.S.C. §§ 501, 1203;

            b.     Defendants be required to pay Plaintiff its actual damages and Defendants’ profits

  attributable to the infringement, or, at Plaintiff’s election, statutory damages, as provided in 17

  U.S.C. §§ 504, 1203;

            c.     Plaintiff be awarded its attorneys’ fees and costs of suit under the applicable

  statutes sued upon;

            d.     Plaintiffs be awarded pre and post-judgment interest; and

            e.     Plaintiff be awarded such other and further relief as the Court deems just and

  proper.

                                             JURY DEMAND

            Plaintiff hereby demands a trial by jury of all issues so triable.

  DATED: February 5, 2020                          Respectfully submitted,


                                                   /s/Joel B. Rothman
                                                   JOEL B. ROTHMAN
                                                   Florida Bar Number: 98220
                                                   joel.rothman@sriplaw.com
                                                   JASON S. WEISS
                                                   Florida Bar Number: 356890
                                                   jason.weiss@sriplaw.com
                                                   CRAIG A. WIRTH
                                                   Florida Bar Number: 125322
                                                   craig.wirth@sriplaw.com


                                                     9
                                                 SRIPLAW
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:20-cv-20520-RNS Document 1 Entered on FLSD Docket 02/05/2020 Page 10 of 10



                                           SRIPLAW
                                           21301 Powerline Road
                                           Suite 100
                                           Boca Raton, FL 33433
                                           561.404.4350 – Telephone
                                           561.404.4353 – Facsimile

                                           Attorneys for Plaintiff Affordable Aerial
                                           Photography, Inc.




                                            10
                                         SRIPLAW
                  21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
